Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-10, 12-20, 23-30, and 32 as originally filed 27 APR. 2021, are pending and have been considered as follows; the objection to the drawings has been overcome:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 APR. 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-7, 10, 14-20, 23-30 and 32 rejected under 35 U.S.C. 103 as being unpatentable over DEVOS et al. WO 2017115202 A1 (Devos) in view of Hannig et al. US 7896571 B1 (Hannig) and Segaert US 10619358 B2.

a substantially rigid base layer ("first substrate 53... hard foam type" p.40: ln. 26), 
at least one first coupling part (right end proximate 13 FIG. 10) and/or at least one second coupling part provided at different edges of the tile, 
which first coupling part (right end proximate 13 FIG. 10) comprises an upward tongue (upward-directed locking element 13 FIG. 10), 
at least one upward flank (side 29) lying at a distance from the upward tongue and a single upward groove (female part 14) formed between the upward tongue (upward-directed locking element 13 FIG. 10) and the upward flank, wherein: 
at least a part of a side of the upward tongue facing toward the upward flank (side 29) is inclined toward the upward flank (see "inclined toward" FIG. 10 as broadly claimed), 
at least an inclined flat or rounded surface of the upward tongue facing toward the upward flank forms a first upward aligning edge (upper edge proximate arrow at 28) for the purpose of coupling the first coupling part (right end proximate 13 FIG. 10) to a second coupling part (left end proximate 16 FIG. 10) of an adjacent tile, 

which second coupling part comprises a downward tongue (downward locking element 16), at least one downward flank (vertical face between characters 26 and 52) lying at a distance from the downward tongue, and 
a single downward groove (see hook-shaped part 11) formed between the downward tongue and the downward flank, wherein: 
at least a part of a side of the downward tongue (downward locking element 16) facing toward the downward flank is inclined toward the downward flank (vertical face between characters 26 and 52), 
at least an inclined flat or rounded surface of the downward tongue (downward locking element 16) facing away from the downward flank (vertical face between characters 26 and 52) forms 
a downward aligning edge (see face at locking part 19 proximate characters 19, 16, 17) for the purpose of coupling the second coupling part to a first coupling part (right end proximate 13 FIG. 10) of an adjacent tile, 
wherein the upward groove (female part 14) is adapted to receive at least a part of a downward tongue (downward locking element 16) of an adjacent tile, and 
wherein the downward groove (see hook-shaped part 11) is adapted to receive at least a part of an upward tongue (upward-directed locking element 13 FIG. 10) of an adjacent tile

provided with a toughening agent (stone species p.50:ln. 19), 
wherein the plastic material of the closed cell foam plastic material of the base layer ("first substrate 53... hard foam type" p.40: ln. 26) is free of plasticizer (see "whether or not with plasticizer" p. 50:ln. 16).
Devos fails to explicitly disclose:
the upward flank is provided with a first locking element which is adapted for co-action with a second locking element of a second coupling part of an adjacent tile, 
the downward flank is provided with a second locking element which is connected substantially rigidly to the downward flank and adapted for co-action with a first locking element of a first coupling part (right end proximate 13 FIG. 10) of an adjacent tile, 
said first and second locking elements being formed by a bulge-recess combination in which the first locking element comprises a bulge and the second locking element comprises a recess, wherein the first locking element is positioned at a distance from an upper side of the upward tongue, wherein the second locking element is positioned at a distance from an upper side of the downward groove, wherein the bulge and the recess are configured to be 
wherein the base layer contains 3% to 9% by weight of said toughening agent, wherein at least one filler is selected from the group consisting of: talc, chalk, wood, calcium carbonate, titanium dioxide, calcined clay, porcelain, a mineral filler, and a natural filler, and wherein the weight content of filler in the foamed composite of the base layer is between 40 and 48%. 
Hannig teaches such a bulge and recess positioned in a locking element as claimed, specifically:
the upward flank is provided with a first locking element (projecting detent elements 31' FIG. 5.1) which is adapted for co-action with a second locking element (recess 32' FIG. 5.1) of a second coupling part of an adjacent tile, 
the downward flank is provided with a second locking element (recess 32' FIG. 5.1) which is connected substantially rigidly to the downward flank and adapted for co-action with a first locking element of a first coupling part of an adjacent tile, 
said first and second locking elements (projecting detent element 31' , recess 32' FIG. 5.1) being formed by a bulge-recess combination in which the first locking element comprises a bulge and the second locking element comprises a recess (detent element 31' recess 32' FIG. 5.1), wherein the first locking element is positioned at a distance (FIG. 5.1) from an upper side of the upward tongue, wherein the second locking element is positioned at a distance from an upper side of the downward groove, wherein the bulge and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos by including the bulge-recess combination as claimed as taught by Hannig as an obvious design choice in order to increase cooperation between boards, thereby forming an improved connection between elements, thereby decreasing the likelihood of dislocation between the boards.
Segaert teaches these additives, specifically:
wherein the base layer contains 3% to 9% by weight of said toughening agent ("melt enhancers... smaller than 5 wt. %... melt enhancers contribute to the robustness and toughness" 5:55-56), and 
wherein the weight content of filler in the foamed composite of the base layer is between 40 and 48% ("filler in the composition preferably is situated between... 20 wt. % and 60 wt. %" 4:65-5:1). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos in view of Hannig by including the claimed additives as taught by Segaert in order to provide desired characteristics of toughness and weight and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).



As per claim 4 Devos in view of Hannig and Segaert teaches the limitation according to claim 1 and Devos further discloses each tile comprises an upper substrate (substrate layer 54 FIG. 10) affixed to an upper side (see FIG. 10) of the base layer ("first substrate 53... hard foam type" p.40: ln. 26), wherein said substrate comprises a decorative layer (see "the floor panel has a top layer and/or decor layer" p. 50:ln. 4). 

As per claim 5 Devos in view of Hannig and Segaert teaches the limitation according to claim 4 and Devos further discloses the upper substrate (substrate layer 54 FIG. 10) is at least partially made of at least one material selected from the group consisting of: metals, alloys, macromolecular materials such as vinyl monomer copolymers and/or homopolymers (see "second substrate layer comprises… polyvinyl chloride" p. 79; polyvinylchloride is recognized as a homopolymer); condensation polymers such as polyesters, polyamides, polyimides, epoxy resins, phenol-formaldehyde resins, urea formaldehyde resins; natural macromolecular materials or modified derivatives thereof such as plant fibres, animal fibres, mineral fibres, ceramic fibres and carbon fibres. 



As per claim 7 Devos in view of Hannig and Segaert teaches the limitation according to claim 4, and Devos further discloses the upper substrate (substrate layer 54 FIG. 10) comprises the decorative layer (the floor panel has a top layer and/or decor layer p. 50:ln. 4) and an abrasion resistant wear layer ("increase the wear resistance" p. 80:ln. 4) covering said decorative layer, wherein a top surface of said wear layer is the top surface of said tile, and wherein the wear layer is a transparent material (see "transparent wear layer" p. 42:ln. 28), such that decorative layer is visible through the transparent wear layer. 

As per claim 10 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses wherein each tile comprises at least one backing layer (see "backing layer… a soft foamed layer" p.79) affixed to a bottom side of the base layer ("first substrate 53... hard foam type" p.40: ln. 

As per claim 14 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses at least a part of the first coupling part (right end proximate 13 FIG. 10) and/or at least a part of second coupling part (left end proximate 16 FIG. 10) of each tile is integrally connected to the base layer ("first substrate 53... hard foam type" p.40: ln. 26). 

As per claim 15 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses wherein the first coupling part (right end proximate 13 FIG. 10) and/or the second coupling part (left end proximate 16 FIG. 10) allows deformation (see "deformation" p.85:ln. 36) during coupling and uncoupling. 

As per claim 16 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses at least one coupling part of the first coupling part (right end proximate 13 FIG. 10) and second coupling part (left end proximate 16 FIG. 10) comprises a bridge (see area below "portion 44" FIG. 10) connecting the tongue of said coupling part to the base layer ("first substrate 53... hard foam type" p.40: ln. 26), wherein the minimum thickness of the bridge is smaller than the minimum width of the tongue (FIG. 10). 



As per claim 18 Devos in view of Hannig and Segaert teaches the limitation according to claim 17 and Devos further discloses wherein the upper side of the upward tongue (upward-directed locking element 13 FIG. 10) is at least partially inclined, wherein the inclination of the upper side of the upward tongue (upward-directed locking element 13 FIG. 10) and the inclination of the bridge part of the second coupling part (left end proximate 16 FIG. 10) are substantially similar, wherein both inclinations for instance mutually enclose an angle between 0 and 5 degrees (see FIG. 10; note, "an angle" as claimed would be at least somewhat "enclosed" as broadly claimed because the boards are recognized as being situated at 0 degrees).

As per claim 19 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses wherein at least a part of the 
	
As per claim 20 Devos in view of Hannig and Segaert teaches the limitation according to claim 19, and Devos further discloses the upper side (see FIG. 10) of the tile is adapted to engage substantially seamlessly to the upper side (see FIG. 10) of another tile (see FIG. 10; these elements are recognized to be so "adapted" as broadly claimed). 

As per claim 23 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses wherein a mutual angle enclosed by at least an inclined part of a side of the upward tongue (upward-directed locking element 13 FIG. 10) facing toward the upward flank (side 29) and the upward flank (side 29) is substantially equal to the mutual angle enclosed by at least an inclined part of a side of the downward tongue (downward locking element 16) facing toward the downward flank and the downward flank (see FIG. 10; note, a "substantially equal mutual angle" is enclosed as broadly claimed). 



As per claim 25 Devos in view of Hannig and Segaert teaches the limitation according to [[any of the]] claim 1, and Devos further discloses the angle enclosed by on the one hand the direction in which at least a part of a side of the downward tongue (downward locking element 16) facing toward the downward flank extends and on the other the normal of the lower side of the base layer ("first substrate 53... hard foam type" p.40: ln. 26) lies between 0 and 60 degrees (see FIG. 10; note, "an angle" as claimed would be at least somewhat "enclosed" as broadly claimed because the boards are recognized as being situated at 0 degrees). 

As per claim 26 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Hannig further discloses the first locking element (detent element 31' FIG. 5.1) comprises at least one outward bulge (detent 

As per claim 27 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses wherein a side of the downward tongue (downward locking element 16) facing away from the downward flank is provided with a third locking element (contact surface 23 FIG. 10), and wherein the upward flank (side 29) is provided with a fourth locking element (locking part 21 FIG. 10), said third locking element being adapted to cooperate with a fourth locking element of another tile. 

As per claim 28 Devos in view of Hannig and Segaert teaches the limitation according to claim 27, and Devos further discloses the shortest distance between an upper edge of the downward tongue (downward locking element 16) and a lower side of the base layer ("first substrate 53... hard foam type" p.40: ln. 26) defines a plane, wherein the third locking element (contact surface 23 FIG. 10) and at least a part of the downward tongue (downward locking element 16) are situated at opposite sides of said plane (FIG. 10). 

As per claim 29 Devos in view of Hannig and Segaert teaches the limitation according to claim 27, and Devos further discloses the minimum distance between said third locking element (contact surface 23 FIG. 10) and an upper side of the tile is smaller than the minimum distance between an upper side of the upward tongue (upward-directed locking element 13 FIG. 10) and said upper side of the tile (FIG. 10).

As per claim 30 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, and Devos further discloses a side of the upward tongue (upward-directed locking element 13 FIG. 10) facing away from the upward flank (side 29) is positioned at a distance from the downward flank , in coupled condition of adjacent tiles (FIG. 10).

As per claim 32 Devos in view of Hannig and Segaert teaches the limitation according to claim 1,, and Devos further discloses the first coupling part (right end proximate 13 FIG. 10) and the second coupling part (left end proximate 16 FIG. 10) are configured to co-act in such a manner that coupled tiles are substantially locked both in a direction parallel to the plane defined by the tiles as well as in a direction perpendicular to said plane defined by the tiles (FIG. 10). 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hannig and Segaert as applied to claim 1 above and further in view of Oshima et al. US 3922414 A (Oshima).

of foam plastic material has a density in the range of about 0.1 to 1.5 g/cm3
Oshima has this density, specifically:
of foam plastic material has a density in the range of about 0.1 
to 1.5 g/cm3 ("density of foam 0.3 g/cm.sup.3" 8:31)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos in view of Hannig and Segaert by substituting the density as taught by Oshima in order to provide desired characteristics of density and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hannig and Segaert as applied to claim 1, and further in view of Cernohous et al. US 10501945 B2 (Cernohous).
As per claim 8 Devos in view of Hannig and Segaert teaches the limitation according to claim 1 and Devos further discloses the closed cell foam plastic material of the base layer ("first substrate 53... hard foam type" p.40: ln. 26) but fails to explicitly disclose:
an elastic modulus of more than 700 MPa/108 KPSI/700 N/MM2/. 
Cernohous teaches such a modulus, specifically:
an elastic modulus of more than 700 MPa (see "The resulting polymeric composite is durable. flexural modulus of greater than 700 MPa" 6:66). 
.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hannig and Segaert as applied to claim 1, and further in view of Meersseman et al. US 10597876 B2 (Meersseman).
As per claim 9 Devos in view of Hannig and Segaert teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein a top section and/or a bottom section of the base layer forms a crust layer having a porosity which is less than the porosity of the closed cell foam plastic material of the base layer, wherein the thickness of each crust layer is between 0.01 and 1 mm. 
Meersseman teaches a hardened surface, specifically:
wherein a top section and/or a bottom section of the base layer forms a crust layer having a porosity which is less than the porosity of the closed cell foam plastic material of the base layer (see "locally higher density" 3:57), wherein the thickness of each crust layer is between 0.01 and 1 mm ("the surface layer has a thickness of less than 0.1 mm." Cl. 10). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos in view of Hannig and Segaert by including the locally .

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hannig and Segaert as applied to claim 10 above and further in view of Vaes US 20070234661 A1.
As per claim 12 Devos in view of Hannig and Segaert teaches:
but fails to explicitly disclose:
the base layer is composed of a plurality of separate base layer segments affixed to said at least one backing layer. 
Vaes teaches hingeable members connected by a backing, specifically:
the base layer is composed of a plurality of separate base layer segments affixed to said at least one backing layer (see "layer hinge 700 is capable of hingeably moving about hinged portion 705 without flexible foam layer 704 and/or adhesive bottom layers 706 and/or peel off backing 708 interfering with the motion of the hinge" [0096]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos in view of Hannig and Segaert by including the backing layer with a hinge as taught by Vaes in order to enable the panels to stay connected when manipulated into different orientations, such as when laying an irregular floor.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Hannig and Segaert as applied to claim 1 above and further in view of Baert et al. US 9745758 B2 (Baert).
As per claim 13 Devos in view of Hannig and Segaert teaches the limitation according to claim 1 but fails to explicitly disclose:
each tile comprises at least one reinforcing layer, wherein the density of the reinforcing layer is situated between 1000 and 2000 kg/m3.
Baert teaches such a reinforcing layer, specifically:
each tile comprises at least one reinforcing layer, wherein the density of the reinforcing layer is situated between 1000 and 2000 kg/m3 (see "The reinforcing layer (13) preferably has a density between 1000-2000 kg/m3, preferably between 1400-1900 kg/m3, specifically between 1400-1700 kg/m3" 7:25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Devos in view of Hannig and Segaert by including the reinforcing layer as taught by Baert in order to increase the strength and resistance to stress because doing so would lengthen the life span of the assembly.

Response to Arguments
Applicant's arguments filed 04/27/21 have been fully considered but they are not persuasive.
As per the argument (page 9 of 15):
An agreement was reached between the Examiner and Applicant's representative regarding claim amendments that would overcome the current prior art rejections. Applicant has incorporated these agreed-upon claim amendments with this Amendment.
the Examiner submits "it was [broadly] agreed that a gapless joint between the connected elements should be positively claimed" but a gapless joint has not been positively claimed. Amended claim 1 requires "a locked position such that no gap exists between the bulge and the recess", but this feature has been shown to be taught by Hannig et al. (US 7896571 B1)(Hannig).
As per Applicant's supposition (page 10) that "[i]n the event the bulge and recess of Hannig were incorporated into the floor panel of Devos, the gap (55) between the upward tongue (13) of Devos and the downward flank of Devos would be eliminated" the Examiner finds this argument unpersuasive because Hannig allows for such a gap. A gap is recognized at least above the hook projection 29', FIG. 5.1 in Hannig and the detent elements 31' —employed by a skilled artisan— would be reasonably expected to perform equivalently if incorporated into the assembly of Devos et al. (WO 2017115202 A1)(Devos).

As per the argument (page 14 of 15):
in the event one would wish to use the locking elements (in the form of bulges and recesses) of Hannig, one of skill in the art would need to apply the bulge and recess in an open groove system, otherwise locking by the bulge and recess would not be possible… A closed locking system as disclosed in 
the Examiner submits the combination is considered capable of performing the same function as the invention because the combination teaches all the structural limitations of the claim, (see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Applicant has argued the invention discloses a functioning "closed locking system" with "the inside of the upward tongue [inclined] towards the core" and "a bulge (207) and recess (213) combination… arranged at a distance from the upper sides". Examiner submits the references of record teach such a closed locking system and a bulge and recesses combination arranged a distance from the upper sides.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3638 


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635